190 F.2d 207
REID H. RAY FILM INDUSTRIES, Inc., a corporation, Petitioner,v.FEDERAL TRADE COMMISSION.
No. 14281.
United States Court of Appeals Eighth Circuit.
June 26, 1951.

Oppenheimer, Hodgson, Brown, Baer & Wolf, St. Paul, Minn., for petitioner.
W. T. Kelley, Gen. Counsel, Federal Trade Commission, James W. Cassedy, Asst. Gen. Counsel, Federal Trade Commission, and John W. Carter, Jr., Acting Asst. Gen. Counsel in Charge of Appeals, Federal Trade Commission, all of Washington, D.C., for respondent.
PER CURIAM.


1
Petition for Review of Order of Federal Trade Commission dismissed with prejudice, but without costs to either party in this Court, on stipulation of parties.